Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-6-20 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
It is noted that the three foreign references cited on the IDS were each filed with only the abstract in English. 
An English copy of the written opinion from the related PCT/CN2018/114515 was found through the WIPO website. A rejection was indicated in the written opinion utilizing the Chinese foreign reference, CN 107505689 A, which was cited on the IDS.
It is also noted that the foreign reference of CN108279485A cited on the IDS is the published document of the foreign priority application for the present U.S. application.

Specification
A substitute specification without the claims is required pursuant to 37 CFR 1.125(a) because the Applicants have filed, on 3-6-20, an amended copy of the specification. Please note in the MPEP 608.01(q). 
A substitute specification must not contain new matter.  A substitute specification should be submitted with markings showing all the changes relative to the immediate prior version of the specification of record, if the amendment to the specification previously filed is not complete. 
For example, the text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.

The lengthy specification (i.e. 34 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In the instant case, claim 20 has been amended to include the phrase “preferably” multiple times, i.e. that corresponds to original claims 21-32, which have been effectively deleted.
Also, in claim 20, at the lines which correspond to “original” claim 25 (i.e. bottom of page 5), the claim is considered to be indefinite further because the ratio of “SAG31/SAG32<0.5” is not defined. It is noted that “SAG11” is defined but “SAG31” is not defined. The variable “SAG11” at the bottom of page 5 of the amended claims should be corrected to read, ---SAG31---; and a definition for SAG31 should be provided.
It is also noted within claim 20, that several variables are defined multiple times, which confuses the claimed invention, as in it appears that the variables may actual be a different definition requiring another written description for the variable. Please note for example, “SAG32” is defined at least twice within claim 20. Additionally, note the variable for “R6”. Because claim 20 is dependent on claim 17, wherein claim 17 provides a description for “R6” already, and claim 20 provides a description twice more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 11, 13, 15, 17, 19 and 20, as far as claim 17 is understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al et al (CN107505689A).

With respect to claim 1, Liu et al disclose a projection lens (as noted in Figures 4 and 13; data tables 2-1, 5-1 and 7; Examples 2 and 5; and the accompanying text) comprising a first lens (L1), a second lens (L2) and a third lens (L3) which are provided in sequence from an image source side to an imaging side (S7) along an optical axis, wherein the first lens (L1) has a positive refractive power, and a surface near the image source side of the first lens (L1) is a convex surface (as noted for example in Figure 4 and Table 2-1); the second lens (L2) has a positive refractive power or a negative refractive power (wherein Liu et al has a negative refractive power; note in the English translation on page 2, under the section titled “Invention Content”); the third lens (L3) has a positive refractive power and the third lens (L3) is a meniscus lens (please note the data table, i.e. 2-1, wherein the radius of curvature for both surfaces of the third lens are negative values, which means the lens is a meniscus lens with a convex surface facing the imaging side) of which a surface near the imaging side is a convex surface (as noted for example in Figure 4 and Table 2-1). However, Liu et al does not explicitly teach what the value of the image height (ImgH) is, so that the ratio of an image source height ImgH of the projection lens and a total effective focal length f of the projection lens meet ImgH/f<0.2 is not explicitly taught. This ratio and its value is considered to be a conventional teaching in the art, because the smaller the value of this ratio it is known that the image becomes more uniform during imaging, thereby improving the operational characteristics of the projection lens. It would have been obvious to one of ordinary skill in the art to meet the ratio of ImgH/f<0.2, for the reasons explained above.

With respect to claim 2, the projection lens as claimed in claim 1, wherein a radius of curvature R6 of the surface (note the data table 2-1 where “R6” is Liu et al’s R7) near the imaging side of the third lens (L3) and the total effective focal length f of the projection lens meet R6/f>-1. From the data table, i.e. 2-1, R6=R7= -1.0058 and f=3.2982 (as noted in Table 7), so R6/f= -0.3, which is greater than -1.

With respect to claim 3, the projection lens as claimed in claim 2, wherein a radius of curvature R1 of the surface (note in data table 2-1, where “R1” is R2) near the image source side of the first lens (L1) and the radius of curvature R6 of the surface near the imaging side of the third lens (L3) meet -1.2<R1/R6<-0.8. From Liu et al’s data table, i.e. Table 7 on page 13 of printed foreign reference, wherein r1/r6 which matches the claimed invention of R1/R6, and the values of the ratio in the data table meet the claimed invention’s ratio value. Please note the Examples of 1, 3, 4 and 6, wherein R1/R6 are greater than -1.2 and less than -0.8. However, in these examples the third lens has a convex surface on the imaging side, but the lens is not a meniscus shape. A meniscus shape is well known to one of ordinary skill in the art, as noted in Liu et al’s examples 2 and 5, which are meniscus shaped. Clearly it would have been obvious to one of ordinary skill in the art to provide a meniscus shape for the third lens, which assists the projection lens system in providing a more uniform image.

With respect to claim 5, the projection lens as claimed in claim 1, wherein a spacing distance T12 between the first lens (L1) and the second lens (L2) on the optical axis, a spacing distance T23 between the second lens (L2) and the third lens (L3) on the optical axis and a spacing distance Td between the surface (R2) near the image source side of the first lens (L1) and the surface near the imaging side (R7) of the third lens (L3) on the optical axis meet 0.3<(T12+T23)/Td<0.7. As noted in Liu et al’s data table, i.e. 2-1, wherein T12+T23=1.0321 and Td=2.9625, so (T12+T23)/Td=0.3484, which is greater than 0.3 and less than 0.7.

With respect to claim 6, the projection lens as claimed in claim 1, wherein a radius of curvature R5 of a surface (R6) near the image source side of the third lens (L3) and a radius of curvature R6 of the surface (R7) near the imaging side of the third lens (L3) meet O0<|(R5-R6)/(R5+R6)|<1. As noted in Liu et al’s data table, i.e. 2-1, wherein |(R5-R6)/(R5+R6)|=0.598, which is less than 1 and greater than 0.

With respect to claim 7, the projection lens as claimed in claim 1, wherein a center thickness CT1 of the first lens (L1) on the optical axis and a sum ∑CT of a center thicknesses of the first lens (L1) on the optical axis, a center thicknesses of the second lens (L2) on the optical axis and a center thicknesses of the third lens (L3) on the optical axis meet 0.25<CT1/∑CT<0.6. As noted in Liu et al’s data table, i.e. 2-1, wherein CT1=0.6775 and ∑CT=1.9304, wherein CT1/∑CT=0.35, which is greater than 0.25 and less than 0.6.

With respect to claim 11, the projection lens as claimed in claim 1, wherein an effective focal length f1 of the first lens (L1), an effective focal length f3 of the third lens (L3) and the total effective focal length f of the projection lens meet 0.5<(f1 +f3)/f<1.5. As noted in Liu et al’s data table, i.e. 2-1, wherein f1=1.29 and f3=2.3 (which was calculated using the “This Lens Formula” utilizing the data from Table 2-1) and f=3.2982 (taken from data table, i.e. Table 7), so (f1 +f3)/f=3.59/3.2982=1.0885, which is greater than 0.5 and less than 1.5.

With respect to claim 13, the projection lens as claimed in claim 1, wherein an object space numerical aperture NA of the projection lens meets 0.18≤NA<0.3. The value of Liu et al’s numerical aperture NA is 0.18, which is greater than or equal to 0.18 and less than 0.3.

With respect to claim 15, the projection lens as claimed in claim 1, wherein a minimum wavelength of a practically used wavelength λ of the projection lens is Onm to 100nm less than a minimum wavelength of a used light source, and a maximum wavelength of the practically used wavelength λ of the projection lens is Onm to 100nm greater than a maximum wavelength of the used light source. It is noted that Liu et al utilizes a “vertical cavity surface emitting laser” (VCSEL; noted on page 4) having a laser surface of a specific angle emission array point light source, which is similar, if not the same as, the projection lens system utilizing a monochromatic source. Utilizing a monochromatic source is favorable for improving the image quality of the projection lens. Also, the monochromatic source meets the claimed invention’s of a “practically used wavelength λ up to  ±100nm based on the wavelength range. One of ordinary skill in the art clearly would have known to provide such a wavelength in the operation of the projection lens for reducing aberrations.

With respect to claim 17, Liu et al disclose a projection lens (as noted in Figures 4 and 13; data tables 2-1, 5-1 and 7; Examples 2 and 5; and the accompanying text), comprising a first lens (L1), a second lens (L2) and a third lens (L3) which are provided in sequence from an image source side to an imaging side along an optical axis, wherein the first lens (L1) has a positive refractive power, and a surface (R2) near the image source side of the first lens (L1) is a convex surface (note the data table 2-1 and in Figure 4 for example); the second lens (L2) has a negative refractive power (note data table 2-1 for example); the third lens (L3) has a positive refractive power and is a meniscus lens (note Figure 4 for example) of which a surface near an imaging side is a convex surface (note for example in Figure 4 and data table 2-1); and a radius of curvature R1 of the surface (R2) near the image source side of the first lens (L1) and a radius of curvature R6 of the surface near (R7) the imaging side of the third lens (L3) meet -1.2<R1/R6<-0.8. From Liu et al’s data table, i.e. Table 7 on page 13 of printed foreign reference, wherein r1/r6 which matches the claimed invention of R1/R6, and the values of the ratio in the data table meet the claimed invention’s ratio value. Please note the Examples of 1, 3, 4 and 6, wherein R1/R6 are greater than -1.2 and less than -0.8. However, in these examples the third lens has a convex surface on the imaging side, but the lens is not a meniscus shape. A meniscus shape is well known to one of ordinary skill in the art, as noted in Liu et al’s examples 2 and 5, which are meniscus shaped. Clearly it would have been obvious to one of ordinary skill in the art to provide a meniscus shape for the third lens, which assists the projection lens system in providing a more uniform image.

With respect to claim 19, the projection lens as claimed in claim 17, wherein an object space numerical aperture NA of the projection lens meets 0.18≤NA<0.3. The value of Liu et al’s numerical aperture NA is 0.18, which is greater than or equal to 0.18 and less than 0.3.

With respect to claim 20, as far as claim 20 is understood, please note the above rejections with respect to claim 1, 2, 5-7, 11 and 15,wherein each of the claimed conditional statements relating to the claims 1, 2, 5-7, 11 and 15 are presently part of amended claim 20. However, since claim 20 is indefinite, and it is unclear what is actually claimed in claim 20 due to the multiple use of the phrase, “preferably,” as indicated above. Therefore, claim 20 is rejected as being at least obvious to one of ordinary skill in the art, because most of the preferred conditional statements are met. 
It should also be noted that many of the variables represented in the conditional statements incorporated into claim 20 are not provided in the disclosure of Liu et al. And these variables cannot be calculated from the data provided in Liu et al. The variables relate to the conditional statements of claims 8-10, 12 and 14.

Allowable Subject Matter
Claims 4, 8-10, 12, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not show or fairly suggest the claimed invention of a projection lens, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, especially the conditional statements recited in claims 4, 8-10, 12, 14, 16 and 18. 
It should also be noted that the variables represented in the conditional statements of claims 8-10, 12 and 14 are not provided in the disclosure of Liu et al. And these variables cannot be calculated from the data provided in Liu et al.
The closest prior art found is Hsuch et al (U.S. Patent 10.386,603 B2), wherein the 12th embodiment meets the structural details of claim 1, but the ratio ImgH/f=0.338, which is greater than the value 0.2, and is not considered to be obvious to adjust the invention of Hsuch et al to meet the ratio value of less than 0.2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following documents are U.S. Patents and a Japanese reference directed to various arrangements of projection lens systems and/or three lens systems, but which fail to meet the claimed invention’s structural and conditional limitations as presented:

	Sakamoto			JP 01261614 A
	Beck				U.S. Patent 1.035,408
Altman 			U.S. Patent 1,880,393
Repp				U.S. Patent 1,937,168
Tronnier			U.S. Patent 1,987,878
Reiss				U.S. Patent 2,388,869
Conrad			U.S. Patent 3,640,606
Baker				U.S. Patent 3,763,801
Betensky			U.S. Patent 4,109,995
Sato				U.S. Patent 4,542,961
Ueda				U.S. Patent 5,134,522
Eckhardt			U.S. Patent 5,596,455
Minefuji et al			U.S. Patent 5,600,488
Moskovich			U.S. Patent 6,094,311
Yoneyama			U.S. Patent 6,124,978
Yokota et al			U.S. Patent 6,144,499
Moskovich et al		U.S. Patent 6,791,629 B2
Nanba et al			U.S. Patent 7,035,023 B2
Moskovich et al		U.S. Patent 7,133,084 B2
Choi et al			U.S. Patent 9,042,026 B2
Hsuch et al			U.S. Patent 10,031,317 B2
Huang et al			U.S. Patent 11,137,573 B2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVELYN A LESTER/Primary Examiner
Art Unit 2872